Citation Nr: 0614487	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of heat 
injury initially characterized as heat exhaustion.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 
2005, the Board remanded the claim for additional 
development, and it has now been returned for further 
appellate consideration.  


FINDING OF FACT

Residuals of heat injury/heat exhaustion are not currently 
demonstrated.  


CONCLUSION OF LAW

A chronic disorder manifested by residuals of heat 
injury/heat exhaustion were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a letter regarding these requirements 
was sent to the claimant in March 2001, prior to the June 
2001 rating decision which denied service connection for 
residuals of heat exhaustion.  The claimant submitted a 
notice of disagreement with that decision, and this appeal 
ensued.  He was issued a SOC in June 2002 and SSOCs in 
December 2002, August 2003, January 2004, June 2004, and 
January 2006.  He was also sent additional letters in May 
2004 and March 2005.  It is noted that the March 2001, May 
2004 and March 2005 letters notified him that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for residuals of a heat injury/heat exhaustion, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the claimant on these latter two elements, the Board finds 
no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  Based on the Board decision below, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an examination was conducted by VA in December 
2005.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran is seeking service connection for residuals of 
heat injury initially characterized as heat exhaustion.  He 
contends that the same symptoms have continued since service 
and were also diagnosed as heat exhaustion; and that his 
current disorder is diagnosed as a heat induced motility 
disorder for which he should be granted service connection.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In service, in October 1988, while stationed at Ft. Bliss, 
TX, the veteran was seen for heat exhaustion.  Acute viral 
syndrome with tonsilo-pharyngitis was noted.  The symptoms at 
the time included diffuse muscle aches, sore throat and 
feverishness. His temperature was measured as 101.3 degrees. 
It was noted that he had developed some heat exhaustion 
followed later by chills.

Post service VA treatment records dated from 1994 through 
2004 are available for review.  In the late 1990s, various 
laboratory results were abnormal.  In 2000, he was treated 
for a hiatal hernia and gastroesophageal reflux disease 
(GERD).  Additionally, he was diagnosed with hypothyroidism.  

On VA examination in September 2000, the veteran reported 
having had heat exhaustion about 4-5 months before during 
which time he had had an episode of shaking.  On VA 
examination in November 2000, it was noted that the veteran 
had been diagnosed with hypothyroidism earlier that year 
after presenting with excessive fatigue.  He was on 
medication for this condition and symptoms had improved.  The 
veteran reported that he had had the initial episode of 
passing out at Ft. Bliss in service.  He had since had a 
return of the heat-related symptoms the prior summer when 
working outside in his yard.  This incident had not required 
hospitalization.  The examiner concluded that the veteran had 
heat exhaustion, diagnosed as; environmental exposure with 
current normal exam.

On VA examination in 2001, the examiner diagnosed nonspecific 
motility disorder - heat induced; and noted that the veteran 
was to avoid heat to prevent heat induced motility disorder.

Subsequently dated VA treatment records through 2004 reflect 
that the veteran was seen for various conditions to include 
nonspecific esophageal motility disorder characterized by 
peristaltic waves within the distal esophagus of somewhat 
lower than expected amplitude - heat induced, GERD, anxiety 
and other psychiatric symptoms, and hypothyroidism.  

A December 2005 VA examination report reflects that the 
claims file was reviewed prior to the examination and 
interview of the veteran.  The examiner noted that review of 
the service medical records showed no sequelae from inservice 
treatment for heat exhaustion in 1988.  The veteran described 
another episode of heat exhaustion in 1999.  He was treated 
by family with cooling and oral hydration.  He did not seek 
medical attention at the time, but he said that during that 
same year, he was diagnosed with hypothyroidism and placed on 
replacement hormone.  He gave a history of ongoing and 
persistent heat intolerance.  He could not tolerate working 
outside in the heat for more than a few minutes.  Symptoms 
included dizziness and nausea.  He felt weak and had to come 
in out of the death after only short amount of time.  He was 
intolerant of the hot summers and had to find work that was 
indoors under a controlled climate.  

The examiner noted that records showed that the veteran had 
GERD and was on long term treatment with medication which 
controlled the symptoms.  The notation of a heat induced 
motility disorder by a GI consultant was discussed with the 
current GI staff, and the examiner stated that he was assured 
that this was another manifestation of the veteran's 
constitutional heat intolerance coupled with known GERD.  He 
added that the heat of a hot shower or the ambient 
temperature did not cause the disorder of GERD, but rather, 
were factors among the many that were associated with GERD.  
In summary, the examiner found that it was clear that there 
was persistent constitutional heat intolerance which he 
suspected related more to the thyroid condition than to 
anything else.  He further pointed out that this was a 
constitutional or developmental disorder and was not caused 
or incurred by an event of injury or illness in service, and 
was specifically not related to the inservice heat exhaustion 
episode in 1988.  The examiner went on to state that the heat 
exhaustion episode in service was a manifestation of the 
veteran's heat intolerant condition as were post service 
episodes.  These episodes were construed to be acute and 
transitory episodes with no permanent sequelae or disability 
seen on history or upon examination.  

Upon review of the evidence of record, the Board finds that 
service connection for residuals of heat injury/heat 
exhaustion is not warranted.  In this respect, while the 
veteran's service medical records document one episode of 
treatment for heat exhaustion, they do not disclose that any 
chronic residuals resulted therefrom.  

Additionally, the veteran has presented no competent evidence 
showing that he has any current residuals or recurrent 
symptoms of heat injury/exhaustion.  The Board notes that a 
VA examiner who specifically addressed whether current 
residuals of a heat injury or heat exhaustion were 
demonstrated determined that they were not.  He explained 
that while the veteran clearly had persistent constitutional 
heat intolerance, it was thought that this resulted from his 
thyroid condition.  Moreover, he described this condition as 
a constitutional and development disorder.  

The Board places great probative value on the December 2005 
examination report.  In this regard, it is noted that it is 
the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is 
also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board has accorded great 
evidentiary weight to the VA specialist who interviewed the 
veteran and reviewed the record, to include the service 
medical and post service treatment records.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of heat injury characterized 
initially as heat exhaustion, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of a heat injury/heat 
exhaustion is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


